Rudkin, J.
(dissenting) — I feel constrained to disagree with the majority of the court on three propositions dis*379cussed in the foregoing opinion. (1) That there was a consideration for the alleged grant; (2) that the grant was valid in law; and (3) that an action will lie for falsely representing that one has authority to make a grant which is invalid in law.
(1) The complaint alleged that the grant was made for a suitable and proper consideration. This means neither more nor less than for reasons satisfactory to the parties. The nature or kind of consideration, whether good or valuable, is not alleged, the opening statement of counsel practically concedes that there was no consideration, and it is a significant fact that there is no mention of a consideration in the claim for damages. I think, therefore, that the conclusion of the majority that there was a valuable consideration for the grant finds no support in the record.
(2) Whether we call the alleged grant an easement or a mere license, there can be no question that the right to construct and maintain a logging road indefinitely over the lands of another is an interest in real property, within the meaning of Bal. Code, § 4517 (P. C. § 4435), which provides that “all conveyances of real estate, or of any interest therein, and all contracts creating or evidencing any encumbrance shall be by deed.” In the case of Hathaway v. Yakima etc. Power Co., cited in the majority opinion, this court held that a parol license to enjoy a permanent privilege on the lands of another is revocable at the will of the licensor even though money has been expended thereunder by the licensee. The majority seek to distinguish that case from the case at bar, on the ground that the use here is not of so permanent a character. This distinction has no foundation in law. Whether you call the grant an easement or a, license, an irrevocable interest in land cannot be created by parol.
“According to the prevailing view of the courts in England and a large number of the courts of the states of the United States, however, neither the execution of the license nor the incurring of expense, nor both combined, affect the right *380of the licensor, and he may revoke under all circumstances. It is held that the statute of frauds prevents any act other than the giving of a deed from vesting an irrevocable interest in land.” 18 Am. & Eng. Ency. Law (2d ed.), p. 114*6.
To that doctrine this court committed itself in the case of Hathaway v. Yakima etc. Power Co., supra.
(3) If, as I contend, the alleged grant was void, or revocable at the will of the respondent, the fact that he made false statements as to his ownership of the land is utterly immaterial. He was in possession of the land, granted the license and revoked it. If he was within his legal rights in so doing, it matters not that he made false representations as to his title. The experience of ages has fully demonstrated that oral grants of easements and interest in real property are too often afterthoughts, fortified by perjury. I think that public policy and public morals will be best advanced by an adherence to the statute, even if this court has a discretion in the matter of its enforcement — a discretion, of course, to which I lay no claim. The judgment should be affirmed.
Fullerton, J., concurs with Rudkin, J.